UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1889



MONA NAITHRAM,

                                              Plaintiff - Appellant,

          versus


REGAL WARE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-979-PJM)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William N. Rogers, Rockville, Maryland, for Appellant. Robert L.
Ferguson, Jr., Michele Z. Blumenfeld, FERGUSON, SCHETELICH &
HEFFERNAN, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mona Naithram appeals from the district court’s order dis-

missing her civil complaint for failure to properly effect service

of process.   Our review of the record, the parties’ briefs, and the

district court’s opinion discloses no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.   Naithram

v. Regal Ware, Inc., No. CA-00-979-PJM (D. Md. June 1, 2000).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 30, 2000, the district court’s records show that it was entered
on the docket sheet on June 1, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2